1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11       VESTIS LLC, et al.,                        Case No. 8:18-cv-02257-DOC-KES
12            Plaintiffs/Counter-Defendants,
13       v.                                        ORDER ACCEPTING REPORT AND
                                                   RECOMMENDATION OF UNITED
14       CARAMEL SALES LTD., et al.                 STATES MAGISTRATE JUDGE
15            Defendants/Counterclaimants.
16
17
18            Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and all the
19   records and files herein, along with the Report and Recommendation (“R&R”) of
20   the United States Magistrate Judge. (Dkt. 171.) No objections to the R&R were
21   filed,1 and the deadline for doing so has passed. The Court accepts the findings,
22   conclusions, and recommendations of the United States Magistrate Judge.
23            IT IS THEREFORE ORDERED that:
24            1.    Plaintiffs/Counter-Defendants Vestis and Ginve Modas are directed to
25
26   1
      Although Plaintiffs’ counsel filed a “response” to the R&R, this states only that
27   Plaintiffs “no longer consider [counsel’s firm] their attorneys” and have failed to
     give counsel any instructions on how to respond to the R&R. (Dkt. 174)
28
1    pay Defendants $9,960.00 within fourteen (14) calendar days of entry of this
2    Order. See Fed. R. Civ. P. 37(a)(5).2
3          2.     A default judgment shall be entered against Plaintiffs/Counter-
4    Defendants Vestis and Ginve Modas and for Defendants//Counter-Claimants on the
5    claims in the Complaint (Dkt. 1 at 8).
6          3.     A default judgment shall be entered against Plaintiffs/Counter-
7    Defendants Vestis and Ginve Modas and for Defendants/Counter-Claimants on the
8    claims in the Second Amended Counterclaims (Dkt. 55, 56).
9          4.     After entry of this Order, the only claims that remain pending in this
10   action are the claims brought by Defendants/Counter-Claimants against Counter-
11   Defendants Morgan Recchia and Sergia Recchia in the Second Amended
12   Counterclaims (Dkt. 55, 56).
13
14   DATED: December 9, 2019
15
16                                            ____________________________________
                                              DAVID O. CARTER
17                                            UNITED STATES DISTRICT JUDGE
18
19   Presented By:
20
21   ___________________________________
22   KAREN E. SCOTT
     UNITED STATES MAGISTRATE JUDGE
23
24
25
26   2
      Plaintiffs’ counsel is not responsible for this award, but nothing in this order
27   precludes the Court from later finding that Plaintiffs’ counsel is responsible for
     other sanctions currently being sought by Defendants (see, e.g., Dkt. 127).
28
                                                 2
